DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.  Currently, claims 1-6 and 8-20 are pending, but claims 15-20 remain withdrawn as directed to non-elected subject matter, and claims 1-6 and 8-14 are examined as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the “first area is adjacent to the second area”. However, claim 1 recites “the second area…spaced apart from the first area by a predetermined distance”; this limitation is supported by Fig. 14.  It is unclear how the first area can be adjacent to the second area when the second area must also be spaced apart from the first area by a predetermined distance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in US 2021/0333975 (hereinafter Miyamoto) in view of Yuan et al. in US 2022/0027010 (hereinafter Yuan).

Regarding claim 1, Miyamoto disclose an electronic device (Miyamoto’s Fig. 1 and par. 45-46) comprising: a display layer (Miyamoto’s Fig. 2 and par. 49-52: display 26); a sensor layer on the display layer (Miyamoto’s Fig. 2 and par. 49: sensor 20), the sensor layer having an active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y), wherein the sensor layer is configured to operate in a first mode (Miyamoto’s Fig. 6: pen detection operation), in which a first input by an input device is sensed (Miyamoto’s Fig. 6 and par. 50: pen detection), a second mode (Miyamoto’s Fig. 6: touch scan), in which a second input by touch is sensed (Miyamoto’s Fig. 6 and par. 50: touch detection), wherein the sensor layer comprises a cross electrode (Miyamoto’s Fig. 4 and par. 62: see 18X) that insulately crosses an electrode (Miyamoto’s Figs. 2, 4 and par. 54, 62: see 18Y or pen tip); and a controller (Miyamoto’s Fig. 2 and par. 50-51: see 22 and 24) configured to control the sensor layer (Miyamoto’s Fig. 2 and par. 50-51), wherein, in the first mode (Miyamoto’s Fig. 6: pen detection operation), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to define the active area into a first area (Miyamoto’s Figs. 18-19 and par. 120: subregion 90) defined based on the coordinates at which the first input is sensed (Miyamoto’s par. 117, 119-120: see 70 and 90) and a second area different from the first area (Miyamoto’s Fig. 19: outside subregion 90) and defined based on the coordinates (Miyamoto’s par. 117, 119-120), wherein the first area is defined as an area overlapping and adjacent to the coordinates (Miyamoto’s Fig. 19: see 90 over 70) and the second area is defined as an area spaced apart from the coordinates (Miyamoto’s Fig. 19: outside subregion 90 away 70), and in the first mode (Miyamoto’s Fig. 6: pen detection operation), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to provide an uplink signal to the first area (Miyamoto’s Figs. 18-19 and par. 117, 119-120, 127: uplink signal US to subregion 90).
Miyamoto fails to disclose a peripheral area adjacent to the active area, the second area spaced apart from the first area by a predetermined distance with the cross electrode between the first area and the second area within the predetermined distance, or providing a reverse-phase signal having a reverse phase of the uplink signal to the second area in the first mode. 
However, Miyamoto does disclose that outside the active area (Miyamoto’s Fig. 4: see active area 18) there is a selection unit controlling the sensor (Miyamoto’s Fig. 4: see 48) and also what appears to be a bezel (Miyamoto’s Fig. 1: see outside 12). Therefore, it would have been obvious to one of ordinary skill in the art to include a peripheral area adjacent to the active area in Miyamoto’s device in order to obtain the predictable result of an active area overlapping the display (Miyamoto’s Fig. 1: see 12), a bezel on the outside (Miyamoto’s Fig. 1: see outside 12) and locating the selection unit and respective wires adjacent to the active sensor 18 (Miyamoto’s Fig. 4).
Still, Miyamoto fails to disclose the second area spaced apart from the first area by a predetermined distance with the cross electrode between the first area and the second area within the predetermined distance, or providing a reverse-phase signal having a reverse phase of the uplink signal to the second area in the first mode. 
Nevertheless, in the same field of endeavor of uplink signals to active pens from a touch panel, Yuan discloses a second area applied with a reverse-phase signal (Yuan’s Figs. 4, 11 and par. 76, 87: electrodes applied with inverting drive signals -) spaced apart from a first area (Yuan’s Figs. 4, 11 and par. 76, 87: electrodes applied with uplink non-inverting drive signals +) by a predetermined distance (Yuan’s Fig. 11 and par. 87: distance of electrode TX10). Therefore, it would have been obvious to one of ordinary skill in the art, to provide a reverse-signal in the electrodes outside subregion 90 in Miyamoto’s Fig. 19 and to distance the subregion 90 applied with an uplink signal from electrodes applied with a reverse signal by a predetermined distance (Yuan’s Fig. 11 and par. 87: see TX10), in order to obtain the benefit of reducing moiré in the display (Yuan’s par. 4-6) and reducing the effect of the inverting drive [reverse] signal on the electrodes applied with the uplink signal (Yuan’s par. 87). By doing such combination, Miyamoto in view of Yuan disclose:
An electronic device (Miyamoto’s Fig. 1 and par. 45-46) comprising: 
a display layer (Miyamoto’s Fig. 2 and par. 49-52: display 26);
a sensor layer on the display layer (Miyamoto’s Fig. 2 and par. 49: sensor 20), the sensor layer having an active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y) and a peripheral area (upon combination in order to accommodate the selection unit 48 adjacent to electrodes 18 of Miyamoto’s Fig. 4) adjacent to the active area (Miyamoto’s Fig. 4: upon combination, unit 48 is in a peripheral area of 18 as shown), 
wherein the sensor layer (Miyamoto’s Fig. 4: see 18) is configured to operate in a first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), in which a first input by an input device is sensed (Miyamoto’s Fig. 6 and par. 50: pen detection),
a second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), in which a second input by touch is sensed (Miyamoto’s Fig. 6 and par. 50: touch detection. And pen touch of Fig. 7 and par. 89), wherein the sensor layer comprises a cross electrode (Miyamoto’s Fig. 4 and par. 62: see 18X) that insulately crosses an electrode (Miyamoto’s Figs. 2, 4 and par. 54, 62: see 18Y or pen tip); and 
a controller (Miyamoto’s Fig. 2 and par. 50-51: see 22 and 24) configured to control the sensor layer (Miyamoto’s Fig. 2 and par. 50-51), 
wherein, 
in the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to define the active area into a first area (Miyamoto’s Figs. 18-19 and par. 120: subregion 90) defined based on the coordinates at which the first input is sensed (Miyamoto’s par. 117, 119-120, 127: region for uplink signal based on control signal/pen indication) and a second area different from the first area (Miyamoto’s Fig. 19: outside subregion 90) and defined based on the coordinates (Miyamoto’s par. 116-117, 119-120: region for uplink signal based on control signal/pen indication), 
wherein the first area is defined as an area overlapping and adjacent to the coordinates (Miyamoto’s Fig. 19 and par. 120: subregion 90 overlaps and is adjacent to 70) and the second area is defined as an area spaced apart from the coordinates (Miyamoto’s Fig. 19: outside subregion 90 spaced apart from 70) and spaced apart from the first area by a predetermined distance (Miyamoto’s Fig. 19: region 90 and region outside 90 are equivalent to Tx1-Tx9 and Tx11-Tx13 respectively in Yuan’s Fig. 11 and are spaced apart by predetermined distance TX10 per Yuan’s par. 87) with the cross electrode (Miyamoto’s Fig. 5: 18X equivalent to TX10 in Yuan’s Fig. 11 per par. 87) between the first area and the second area within the predetermined distance (Yuan’s Fig. 11 per par. 87: see TX10), and
in the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to provide an uplink signal to the first area (Miyamoto’s Figs. 18-19 and par. 117, 119-120, 127: uplink signal US to 90 which is equivalent to + signals to TX1-TX9 in Yuan’s Fig. 11) and provide a reverse-phase signal (upon combination with Yuan’s Figs. 4, 11 and par. 76, 87: inverting drive signal) having a reverse phase of the uplink signal (Yuan’s Fig. 4 and par. 76) to the second area (Miyamoto’s Fig. 19: electrodes outside subregion 90 which upon combination are applied an inverting drive signal [reverse to the uplink signal] per Yuan’s Figs. 4, 11 and par. 76, 87).

Regarding claim 2, Miyamoto in view of Yuan disclose wherein the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode) comprises a first section (Miyamoto’s Fig. 18: S22 and S23) in which the uplink signal or the reverse-phase signal is transmitted to the sensor layer (Miyamoto’s par. 124: uplink during S22 and S23 and recall that upon combination, the reverse is applied outside region 90 of Fig. 19 or region X3-Xo in Fig. 13 per Yuan’s Fig. 4 and par. 76) and a second section (Miyamoto’s Fig. 18: S24) in which the first input is sensed from a downlink signal provided from the input device (Miyamoto’s par. 124: DS from pen), and the second section proceeds after the first section (Miyamoto’s Fig. 18).

Regarding claim 3, Miyamoto in view of Yuan disclose wherein the first area (Miyamoto’s Figs. 18-19 and par. 120: subregion 90) is adjacent to the second area (Miyamoto’s Fig. 19: outside subregion 90 spaced apart from 70. See also Yuan’s Fig. 11).

Regarding claim 4, Miyamoto in view of Yuan disclose wherein the first area (Miyamoto’s Figs. 18-19 and par. 120: subregion 90 which is equivalent to TX1-TX9 applied an uplink signal in Yuan’s Fig. 11 per par. 87) is spaced apart (Yuan’s Fig. 11 and par. 87: by TX10) from the second area (Miyamoto’s Fig. 19: outside subregion 90 equivalent to Tx11-Tx13 in Yuan’s Fig. 11 per par. 87). 

Regarding claim 5, Miyamoto in view of Yuan disclose wherein the second area (Miyamoto’s Fig. 19: outside subregion 90) is provided in plurality (Miyamoto’s Fig. 19: to the left and to the right of 90), and the plurality of second areas are spaced apart from each other with the first area therebetween (Miyamoto’s Fig. 19: to the left and to the right of 90).

Regarding claim 6, Miyamoto in view of Yuan disclose wherein the first area (Miyamoto’s Fig. 19: subregion 90) is different from the second area (Miyamoto’s Fig. 19: outside subregion 90).

Regarding claim 8, Miyamoto in view of Yuan disclose wherein the coordinate overlaps the first area (Miyamoto’s Fig. 19 and par. 120: coordinate 70 overlapping subregion 90).

Regarding claim 9, Miyamoto in view of Yuan disclose wherein the second area (Miyamoto’s Fig. 19: outside subregion 90) does not overlap the first area (Miyamoto’s Fig. 19: subregion 90).

Regarding claim 11, Miyamoto in view of Yuan fail to explicitly disclose sensing the first input through a change in capacitance generated between the input device and the electrode and the cross electrode in the first mode or sensing the second input through a change in mutual capacitance generated between the electrode and the cross electrode in the second mode. However, because Miyamoto does disclose mutual capacitance detection (Miyamoto’s par. 49, 110) and detection of the pen by capacitance between pen tip and touch sensor (Miyamoto’s Fig. 2 and par. 54), thus, it would have been obvious to:
 disclose wherein the sensor layer (Miyamoto’s Fig. 4: see 18) is configured to sense the first input (Miyamoto’s Fig. 6 and par. 50: pen detection) through a change in capacitance generated between the input device and the electrode and the cross electrode (Miyamoto’s par. 49, 110: mutual capacitance between sensor electrodes 18X and transmission electrodes, par. 54 and Fig. 2: capacitance coupling between pen tip [input device] and 18) in the first mode (Miyamoto’s Fig. 6: pen detection operation), and the sensor layer (Miyamoto’s Fig. 4: see 18) is configured to sense a second input (Miyamoto’s Fig. 6 and par. 49-50: touch detection) through a change in mutual capacitance generated between the electrode and the cross electrode in the second mode (Miyamoto’s Fig. 6: touch scan);
in order to obtain the predictable result of a mutual-capacitance sensor (Miyamoto’s par. 49) and capacitive coupling between pen and touch sensor (Miyamoto’s Fig. 2 and par. 54).

Regarding claim 12, Miyamoto in view of Yuan further disclose wherein the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode) and the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode) are repeated with each other (Miyamoto’s Figs. 6-7), and in a (2n-1)-th second mode (first iteration of Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the uplink signal (Miyamoto’s Fig. 7 and par. 87: step S13), and in a 2n-th second mode (second iteration of Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the reverse-phase signal (upon combination with Yuan’s Fig. 4: the inverting drive signal is applied simultaneously with the uplink signal, such as in Yuan’s Fig. 8).
It would also have been obvious to one of ordinary skill in the art to supply a reverse phase signal (Yuan’s Figs. 4, 8: see negative inverting drive signal) in Miyamoto’s overall transmission mode when the electrodes are selected for transmission of the uplink signal (Miyamoto’s Fig. 7 and par. 87), in order to obtain the result described for claim 1.

Regarding claim 13, Miyamoto in view of Yuan further disclose wherein, in the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to define the active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y) into a third area (Yuan’s Fig. 8 and par. 79: Tx1-Tx9) and a fourth area adjacent to the third area (Yuan’s Fig. 8 and par. 79: Tx10-Tx17), and in the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the uplink signal to the third area (Yuan’s Fig. 8 and par. 79: Tx1-Tx9 applied non-inverting drive signal which is equivalent to US signal of Miyamoto’s Fig. 7 and par. 87: step S13)  and provide the reverse-phase signal to the fourth area (Yuan’s Fig. 8 and par. 79: Tx10-Tx17 applied inverting drive signal simultaneously with the non-inverting drive signal).
It would also have been obvious to one of ordinary skill in the art to supply a reverse phase signal (Yuan’s Figs. 4, 8: see negative inverting drive signal) in Miyamoto’s overall transmission mode when the electrodes are selected for transmission of the uplink signal (Miyamoto’s Fig. 7 and par. 87), in order to obtain the result described for claim 1.

Regarding claim 14, Miyamoto in view of Yuan disclose wherein the second mode (Miyamoto’s Fig. 6: touch scan and inclusive of overall transmission mode in Fig. 7 and step S14) comprises a first section (Miyamoto’s Fig. 7 and par. 87: step S13) in which the uplink signal (Miyamoto’s par. 87) or the reverse-phase signal is transmitted to the sensor layer (Miyamoto’s par. 87) and a second section (Miyamoto’s Fig. 7 and par. 89: step S14) in which the second input is sensed (Miyamoto’s par. 89: input by touch of pen), and the second section proceeds after the first section (Miyamoto’s Fig. 7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Yuan as applied above, in further view of Ding et al. in US 2021/0397297 (hereinafter Ding).
Yuan discloses the display layer comprises a light emitting element (Yuan’s Fig. 2 and par. 71: see light emitting diode D1), the light emitting element comprises a first electrode (Yuan’s Fig. 2: see anode of D1 at 230), a second electrode (Yuan’s Fig. 2 and par. 71: cathode 220), and the uplink signal and the reverse-phase signal (Yuan’s Fig. 4 and par. 76: see non-inverting driving signal and inverting driving signal respectively) are offset from each other (Yuan’s Fig. 4) in the second electrode (Yuan’s Fig. 4: see Rs in Fig. 4 which is equivalent to Rs in the cathode 220 in Fig. 2).
Miyamoto in view of Yuan fail to disclose the second electrode on the first electrode and an emission layer between the first electrode and the second electrode.
However, in the same field of endeavor of uplink and reverse-phase signals on touchscreens, Ding discloses the second electrode on the first electrode (Ding’s Fig. 2: cathode on anode), an emission layer between the first electrode and the second electrode (Ding’s Fig. 2 and par. 40: organic layer for OLED) and the uplink signal and the reverse-phase signal are offset from each other in the second electrode (Ding’s Fig. 3A and par. 48). Therefore, it would have been obvious to one of ordinary skill in the art to use Yuan and Ding’s teachings of an OLED and respective signals on a touchscreen on the OLED in Miyamoto’s device, in order to obtain the predictable result of an electroluminescence panel (Miyamoto’s par. 52) with integrated touch (Miyamoto’s par. 49).
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. On the Remarks pg. 8, Applicant argues that Miyamoto’s Fig. 19 fail to disclose the added limitations to claim 1, in specific the requirement of the first area and the second area spaced apart by a predetermined distance. The office must respectfully disagree, while true that Miyamoto’s Fig. 19 fails to disclose this limitation, it is obvious in view of Yuan’s Fig. 11 and par. 87, where the area applied with a reverse signal is spaced apart from the area applied with the uplink signal by the distance of one electrode. Please see above rejection that was modified to address the added limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621